

114 HR 6075 IH: To clarify the United States interest in certain submerged lands in the area of the Monomoy National Wildlife Refuge, and for other purposes.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6075IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Keating introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo clarify the United States interest in certain submerged lands in the area of the Monomoy
			 National Wildlife Refuge, and for other purposes.
	
 1.United States interest in certain submerged landsThe Congress finds that the United States did not acquire any right, title, or interest in or to submerged lands in Nantucket Sound or the waters above such submerged lands as a result of the taking described in United States v. 3,000 Acres of Land, Misc. Civil Action No. 6340 (D. Mass., dated June 1, 1944).
		